Citation Nr: 1604255	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to October 30, 2014, for the service-connected left knee removal of semilunar cartilage.

2. Entitlement to a rating in excess of 60 percent, effective from January 1, 2016, for the service-connected left total knee arthroplasty.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from November 1990 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) from June and September 2012 rating decisions of the above Regional Office (RO) of the Department of Veteran Affairs (VA) which denied a rating in excess of 10 percent for left knee removal of semilunar cartilage.  Thereafter, by November 2014 rating decision, the RO awarded a temporary total (100 percent) rating under 38 C.F.R. § 4.30 for the service-connected left knee disability (characterized as left total knee arthroplasty) from October 30, 2014, through December 31, 2015.  

In a March 2015 decision, the Board, in pertinent part, granted a 20 percent rating for the Veteran's left knee removal of semilunar cartilage, prior to October 30, 2014.  The Veteran appealed that portion of the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in a November 2015 Order, the Court vacated the March 2015 Board decision to deny entitlement to a rating in excess of 20 percent prior to October 30, 2014, for the service-connected left knee removal of semilunar cartilage, and remanded the claim to the Board for readjudication in accordance with the JMR.

In March 2015, the Board also remanded the issue of entitlement to a rating in excess of 30 percent for left total knee arthroplasty, effective from January 1, 2016, noting that this issue must be held for consideration until January 2016, at which time, up to date treatment records were to be obtained and an examination was to be scheduled.  The Board notes that a VA examination was conducted in July 2015 and thereafter, by July 2015 rating decision, the RO granted a 60 percent rating for left total knee arthroplasty, effective from January 1, 2016.  It appears that the Veteran has continued his appeal for an even higher rating for the left total knee arthroplasty, effective from January 1, 2016.  

The issue of entitlement to an increased rating for the service-connected left knee disability on an extraschedular basis, will be addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to October 30, 2014, the Veteran's service-connected left knee removal of semilunar cartilage exhibited limitation of motion with pain, but has not demonstrated objective evidence of, or functional impairment approximating, flexion limited to 45 degrees, or extension limited to 10 degrees. 

2. Resolving any reasonable doubt in favor of the Veteran, for the period prior to October 30, 2014, his service-connected knee disability also exhibited internal derangement signs and symptoms, he complained his knee had tripped him causing him to lose his balance, and there is competent medical evidence showing that he was prescribed, and wore, a left knee brace; however, on examinations his left knee exhibited minimal to no clinical manifestations of instability or subluxation.

3. For the period beginning on January 1, 2016, the Veteran's left knee disability status post total knee replacement is receiving the maximum rating allowed under the law.  


CONCLUSIONS OF LAW

1. For the period prior to October 30, 2014, the criteria for a rating in excess of 20 percent, for left knee removal of semilunar cartilage, have not been met or approximated.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).

2. For the period prior to October 30, 2014, the schedular criteria for a separate 10 percent disability rating for left knee removal of semilunar cartilage, based on instability, have been approximated.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

3. For the period beginning on January 1, 2016, a rating greater than 60 percent is not available.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5055, 5162, 5163 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in April 2012.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  Review of the record shows that VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Board finds that the VA examinations in September 2012 and April 2013 are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Historically, service treatment records show that the Veteran fell on ice and injured his knee in 1991.  He underwent medial meniscus repair in 1992.  Following service, a December 1993 VA examination report noted findings of minimal laxity, full range of motion and degenerative changes in the left knee.  A December 1993 rating decision granted service connection for status-post left knee surgery and a 10 percent evaluation was assigned.  Thereafter, in March 2012, the Veteran filed a claim for an increased rating.

VA treatment records note that the Veteran was seen in April 2012 by an orthopedic surgeon and reported no improvement in his left knee pain with cortisone injection.  He complained of discomfort over the left patella and also on the medial joint line.  He did not get significant improvement with the brace.  He did not use a cane and he limped constantly.  He had internal derangement signs and symptoms with predominantly medial sided joint pain.  Left knee examination showed full range of movement with prominent hypertrophic medial spurs and no effusion, no patellofemoral crepitus, good ligamentous stability and pain on the medial joint line and with McMurray's test.  X-ray studied revealed bone-on-bone on the medial joint line.  The diagnosis was severe osteoarthritis, and the recommendations included:  NSAIDs, weight loss, medial off loader brace for his left knee, and use a cane.  The orthopedic surgeon who examined the Veteran noted that the his knee was completely worn out on the left medial joint line, but wanted the Veteran to hold at as long as he can because he was so young to have a total knee replacement.

A September 2012 VA DBQ examination report notes the Veteran's complaints of daily left knee pain rated 5/10, and flare ups of pain rated 7/10 occurring 5-6 times a month.  He reported constant use of a left knee brace, and the examiner noted that the knee brace was in good condition and that the Veteran did not always wear the medial off loader brace, but also wore a neoprene sleeve on the left knee.  Examination revealed flexion to 120 degrees, with pain at 110 degrees, and extension to 0 degrees with no pain.  The examiner noted that the Veteran was taking multiple medications and had a low back disability that made him unstable when standing and unable to complete repetitive use testing.  The left knee joint was stable on Lachman, posterior drawer and varus/valgus tests.  Strength was 5/5.  There was no evidence of recurrent subluxation or dislocation.  In an April 2013 VA examination report addendum, the examiner clarified that the Veteran had a history of meniscectomy, but no residuals of this surgery.  His current symptoms were frequent episodes of joint pain.

VA treatment records dated in October 2012 showed that the Veteran complained that his knee tripped him up on him three times and he lost his balance, and also complained of increased left knee pain and was hoping an injection would help.  In November 2012, he reported his left knee was starting to aggravate him more, and that he had pain with standing more than 10 minutes and his walking endurance was 3 blocks or less.  He reported that the unloader brace irritated his knee and he had occasional swelling in the knee.  Examination of left knee showed range of motion from 0 to 100 degrees, with no effusion, no patellofemoral crepitus, good ligamentous stability, and medial joint line pain with palpation and with McMurray's test.  X-rays showed severe bone-on-bone osteoarthritis of the medial joint line.  The plan for the Veteran included ordering a lighter brace and giving him "Tubigrip" for knee compression and using a cane full time in the right hand.  He also received a cortisone injection in the left knee.  In December 2012 it was noted that he continued to wear a left knee brace, and he reported that pain medications had been helping along with joint injections, but he did not sleep through the night because of pain, especially in the left knee.  A 2013 note recorded  that the Veteran continued to get his pain medication refilled. A total knee replacement was planned.

The Veteran underwent a total knee replacement and was awarded a total rating from October 30, 2014, to January 1, 2016. As of January 1, 2016, the Veteran's left knee was assigned a 60 percent disability evaluation.

III. Analysis

Period prior to October 30, 2014

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the knee are rated under Diagnostic Codes (DCs) 5256 through 5263.  38 C.F.R. § 4.71a.  DCs 5256 and 5262 are inapplicable to the Veteran's bilateral knee disability as there is no evidence of ankylosis or tibia and fibula impairment for the period at issue.  38 C.F.R. § 4.71a. 

DC 5257 addresses other knee impairment, including recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms.  Id.  

DC 5260 provides ratings based upon the limitation of flexion in the leg.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

DC 5261 provides ratings based upon the limitation of extension in the leg.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  Id.

Normal range of motion of the knee is to 140 degrees flexion and to 0 degrees extension.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran also has left knee arthritis.  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion) and DC 5261 (limitation of extension), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August 1998).  VA's General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  

The Board initially notes that for the period prior to October 30, 2014, the Veteran's left knee was rated as 20 percent disabling under DC 5259 for symptomatic removal of the semilunar cartilage.  This is the maximum rating available under this diagnostic code.  In order for a rating in excess of 20 percent to be assigned, the competent evidence of record would need to show, or approximate, flexion limited to 15 degrees or extension limited to 20 degrees.  38 C.F.R. §§ 4.7, 4.71a, DCs 5260, 5261.  Review of the record, however, shows that even considering pain, flexion of the Veteran's left knee was no worse than 100 degrees and extension was full at 0 degrees.  These findings do not meet the criteria for a compensable rating under either DC 5260 or 5261, much less for a higher rating  Thus, the weight of the evidence is against awarding a higher disability rating for limitation of motion.  The Board acknowledges that prior to his left total knee replacement surgery on October 30, 2104, the Veteran consistently complained of severe left knee pain, which was not helped with cortisone injections, during the period at issue.  However, even with consideration and application of the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca factors, there is insufficient evidence of functional loss due to pain that the service-connected left knee disability symptoms more closely approximate the next higher rating of 30 percent for the period prior to October 30, 2014.  38 C.F.R. §4.7.   

In light of the JMR noted above, the Board will now consider the significance, if any, of the notation of "internal derangement" in an April VA treatment record.  In the JMR, the parties agreed that the Board erred by failing to provide an adequate statement of reasons or bases regarding whether the Veteran was entitled to a separate rating for his left knee removal of semilunar cartilage under 38 C.F.R § 4.71a, DC 5257.  The parties noted that although the Board determined that "objective examination did not show subluxation" of the left knee, the record contained evidence that suggested otherwise.  The parties noted that an April 2012 VA treatment note reflected that the Veteran experienced "internal derangement" of his knee, which was defined as "partial dislocation of the knee, marked by great pain and spasm of the muscles." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 493 (32nd ed. 2012).  The parties also noted that subluxation was defined as the "incomplete or partial dislocation" of a joint.  DORLAND'S 1791.  The parties found that given the similarity in definitions of subluxation and internal knee derangement, it was unclear how the Board reached its determination, and concluded that remand was warranted for the Board to make a determination as to whether the evidence merits the grant of a separate rating under DC 5257. 

After reviewing the record prior to October 30, 2014, the Board concludes that the competent evidence supports a separate 10 percent evaluation for slight instability of the right knee under DC 5257.  In that regard, in April 2012 it was noted that the Veteran complained of discomfort over the left patella and also on the medial joint line, and reported he did not get significant improvement with the brace.  It was also noted that he has internal derangement signs and symptoms, predominantly medial sided joint pain.  Additionally, record reflects that the Veteran uses a left knee brace constantly.  Based on this evidence and after resolving all reasonable doubt in favor of the Veteran, the Board finds that throughout the time period in question, his left knee condition approximated a finding of slight instability.  However, the Veteran's left knee instability was no more than slight due to the objective clinical evidence resulting in normal findings.  Given the lack of clinical findings of instability, the Board finds moderate instability of the right knee is not shown.

In summary, for reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that prior to October 30, 2014, a rating in excess of 20 percent for the Veteran's left knee removal of semilunar cartilage is not warranted, however, a separate 10 percent rating is warranted for his the service-connected left knee removal of semilunar cartilage, for instability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Period beginning January 1, 2016

In a July 2015 rating decision, the RO increased the evaluation for the Veteran's left knee disability to 60 percent disabling under 38 C.F.R. § 4.71a, DC 5055. This rating is assigned status total knee replacement with chronic residuals consisting of severe painful motion or weakness in the knee. No higher rating is available under this provision or any other provision governing the evaluation of knee disabilities. See 38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263 (2015). Moreover, a combined rating greater than 60 percent for the left knee is prohibited by the amputation rule, as 60 percent this is the highest rating available for amputation of the leg above the knee. 38 C.F.R. §§ 4.68, 4.71a, DCs 5163, 5164 (2015).  Given that a rating greater than 60 percent is prohibited by law, the Board also finds that any asserted noncompliance with the terms of the March 2015 remand are harmless and a remand to address them would be of no benefit to the Veteran.  Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (remand is unnecessary when it would result in unnecessarily imposing additional burdens on the Board and Secretary with no benefit flowing to the Veteran). 

ORDER

Prior to October 30, 2014, a rating in excess of 20 percent for the service-connected left knee removal of semilunar cartilage, for functional loss due to pain, is denied. 

Prior to October 30, 2014, a separate 10 percent rating for the service-connected left knee removal of semilunar cartilage, based on instability, is granted; subject to the laws and regulations governing the payment of monetary benefits. 

A rating greater than 60 percent beginning on January 1, 2016, is denied.


REMAND

In the JMR, the parties requested that the Board address whether referral for a potential extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of a Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted. 

In the present case, the Veteran is service-connected for a left knee disability (referred to as left knee removal of semilunar cartilage, prior to October 30, 2014, and as left total knee arthroplasty); lumbosacral strain, and left hand burn scar.  Accordingly, in light of Johnson, a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  If a determination is made that referral is necessary, then such referral should be made.  

2. If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


